Title: To James Madison from Josef Yznardy, 20 December 1804 (Abstract)
From: Yznardy, Josef
To: Madison, James


20 December 1804, Cádiz. “I had the honour of addressing you on the 3d. instant ⅌ Duplicate to which refer; we have been ever since in a State of Suspence and even with some hopes of a reconciliation, notwithstanding the behaviour of the English towards the Spanish Flag; but on this day all our hopes have been frustrated as the inclosed Madrid Gazette will inform you.

“The loss sustained by this Government and Merchants by the Frigates and Vessels detained by the English Cruizers is regulated to be about Thirty Millions of Dollars.
“Thanks to the Almighty this City is free of the Epidemy, but as yet depriv’ed of Communication with the Inland Towns, and by accounts will not be for some time, as the order is to come from Madrid.” Adds in a postscript: “Government Notes 62%. Spetie verry Scarce.”
